ORDER DENYING MOTION FOR RECONSIDERATION OF ORDER GRANTING STAY PENDING APPEAL
JOYCE HENS GREEN, District Judge.
Upon consideration of the Motion for Reconsideration of Order Granting Stay Pending Appeal filed by the petitioners in the above-captioned cases, in light of the substantial resources that would be expended and the significant burdens that would be incurred should this litigation go forward, and upon recognition that a reversal of this Court’s January 31, 2005 rulings would avoid the expenditure of such resources and incurrence of such burdens, it is hereby
ORDERED that the Motion for Reconsideration of Order Granting Stay Pending Appeal is DENIED.
IT IS SO ORDERED.